DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: construction module, comparison module, storage module in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification discloses in [0053], ”As shown in Fig. 2, the present disclosure provides a vector graphics data processing system, which includes a construction module 21, a comparison module 22, and a storage module 23; each of which may be a dedicated special-purpose computer processor (e.g., graphics processing unit) or electronic module.”  Thus, the modules corresponding structure is a special-purpose computer processor such as a GPU.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5; 3, 4, 6, 7, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong KR 2010-0052850 A in view of Thong JP 3796478 B2.  
Re:  claim 1, Jeong teaches 
1. A vector graphics data processing method, comprising:  building a vector primitive path intersection data structure (PIDS) based on coordinates of path intersections (PIs); (“Referring to Fig. 1, the scan conversion method first scans from Ymin to Ymax along the Y axis, and has a vertex in the scan line, and a path of an edge connected to the vertex in the Y coordinate value of the scan line (for example, create an edge table showing DC and DE) at point D, and create an active edge table that records the path, intersection coordinates, and slope of the edge that intersects the current scan line for every scan line, and then spans through X-axis alignment.”; Jeong, p. 2, 9th para, Fig. 1)
Scan conversion scans from Ymin to Ymax along the Y axis, has a vertex in the scan line and a path of an edge connected to the vertex in the Y coordinate value of the scan line.
(“The cell information generation unit 10 generates cell information constituting an edge from figure information composed of vector coordinates.  That is, the figure information includes the position coordinates of the plurality of vertices and the connection information between each vertex… The address conversion unit 20 converts the position coordinates of the cells generated by the cell information generation unit 10 into memory address information to group the coordinate information of cells having the same X coordinate or the Y coordinate on the same line and to the main memory 30.  And a function of generating the Y-axis index board 40 recording the cell profile information in the process of converting the position coordinates of the generated cells into the memory address information.”; Jeong, p. 4, 6th para 7th para) 
The Y-axis index board (building a vector primitive path intersection data structure (PIDS)) is generated by generating cell information that includes figure information.  The figure information includes the position coordinates of plural vertices and connection information between each vertex.  Then, the position coordinates of the cells are converted into memory address information to group the coordinate information of the cells having the same, for example, Y coordinate on the same line (based on coordinates of path intersections (PI)).   
Jeong is silent, however, Thong teaches when a new PI is generated, comparing information of the new PI to information of existing PIs corresponding to an X coordinate or Y coordinate; (“For all edges in a simple contour path… each pair of continuous segments shares exactly one vertex… a path is defined here as having one or more edges… where the edges are at least two segments… and three vertices… all segments are starting and ending vertices… Each vertex is defined by the x and y coordinates of the vertex… ”; Thong, [0015], [0024], Fig. 1b)
Each pair of continuous segments along a contour path shares a vertex (intersection).  
(“… a segment table (ST) is constructed by the processor 305… The segment table is a global table that includes all segments and is preferably sorted in two levels.  At the first level, “buckets” are created that contain different y positions of the start/end vertices of each segment of the path and are sorted in ascending order… the buckets can also be sorted in descending order… Within the bucket, the segments are sorted according to their “leftness”… a segment having an x coordinate value smaller than that of another vertex is considered to be leftward of that other vertex… Each bucket contains only segments that have a y-coordinate starting vertex that matches the bucket’s y-coordinate (i.e., starts at the bandline).  The starting vertex of a segment is always the “smaller” vertex…”; Thong, [0030], [0031])
A segment table is constructed that includes buckets that contain different Y positions of the start/end vertices of each segment of the path.  
(“In a next step 903 of process 900, segments are selected by processor 305 from the segment table stored in memory 306 in order from the leftmost segment to the rightmost segment of the current bucket… Process 900 continues to step 905 where segments are selected in the order from the leftmost active segment to the rightmost active segment from the active segment table stored in memory 306.  The x coordinate of the segment selected from the active segment table is set as the current point… In the next step, 907, a check is performed by the processor 305 and whether the x coordinate of the segment selected from the segment table in step 903 is less than the current point value determined. ”; Thong, [0037])
Segments are selected from the segment table (each segment includes a start vertex and an end vertex, which are considered to be intersections).  The X coordinate of the segment selected from the segment table is set as the current point.  When a next segment is selected from the segment table (when a new PI is generated), a check is performed to determine whether the X coordinate of the next segment selected from the segment table is less than the current point value (comparing information of the new PI to information of existing PIs corresponding to an X coordinate or Y coordinate).  
and storing the information of the new PI at a corresponding position in the PIDS corresponding to the X coordinate or Y coordinate of the new PI based on a result of the comparison. (“If the result of step 907 is true, process 900 proceeds to step 909... If the result of step 909 is false, process 900 proceeds to step 911 where the current segment is inserted into the active segment table stored in memory 306.”; Thong, [0038])
In step 907, if the X coordinate of the segment selected from the segment table is less than the current point value, then the current segment is inserted into the active table (storing the information of the new PI).  
(“In step 1307, a check is performed by the processor 305 to determine whether the current segment of the segment table ()i.e., ST segment) is a horizontal segment… If the result of step 1307 is false, process 1300 proceeds to step 1311.  In step 131, the current segment is inserted in descending order of leftness of the start segment after all end segments of the current band line in the active segment table… In step 1319, a check is performed by the processor 305 to determine whether the x coordinate on the current bandline for the current segment is equal to the value of the current point… If the result of step 1319 is true, the process 1300 returns to step 1307.”; Thong, [0048], [0049])
A check is performed to determine if the X coordinate of the current segment (new PI) is equal to the value of the current point (existing PI).  If it is, then, the current segment is inserted in descending order of leftness of the start segment after all end segments of the current band line in the active segment table (storing the information of the new PI at the corresponding position in the PIDS corresponding to X coordinate or Y coordinate of the new PI based on a result of the comparison).    Thong can be compared with Jeong such that the comparing of Thong is performed by the method of Jeong.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jeong by adding the feature of when a new PI is generated, comparing information of the new PI to information of existing PIs corresponding to an X coordinate or Y coordinate; and storing the information of the new PI at a corresponding position in the PIDS corresponding to the X coordinate or Y coordinate of the new PI based on a result of the comparison, in order to allow the interior of each path to be interpreted using the most convenient fill rules for a particular process thereby processing the path with the minimum effort required to obtain a good speed advantage, as taught by Thong. (p. 5, [0016])  
Re:  claim 5,  Jeong teaches 
5. A vector graphics data processing system, comprising a construction module, a comparison module, and a storage module; 
wherein the construction module constructs a vector primitive path intersection data structure (PIDS) in a memory for coordinates of path intersections (PIs), (“Referring to Fig. 1, the scan conversion method first scans from Ymin to Ymax along the Y axis, and has a vertex in the scan line, and a path of an edge connected to the vertex in the Y coordinate value of the scan line (for example, create an edge table showing DC and DE) at point D, and create an active edge table that records the path, intersection coordinates, and slope of the edge that intersects the current scan line for every scan line, and then spans through X-axis alignment.”; Jeong, p. 2, 9th para, Fig. 1)
Scan conversion scans from Ymin to Ymax along the Y axis, has a vertex in the scan line and a path of an edge connected to the vertex in the Y coordinate value of the scan line.
(“The cell information generation unit 10 generates cell information constituting an edge from figure information composed of vector coordinates.  That is, the figure information includes the position coordinates of the plurality of vertices and the connection information between each vertex… The address conversion unit 20 converts the position coordinates of the cells generated by the cell information generation unit 10 into memory address information to group the coordinate information of cells having the same X coordinate or the Y coordinate on the same line and to the main memory 30.  And a function of generating the Y-axis index board 40 recording the cell profile information in the process of converting the position coordinates of the generated cells into the memory address information.”; Jeong, p. 4, 6th para 7th para) 
The Y-axis index board (building a vector primitive path intersection data structure (PIDS)) is generated by generating cell information that includes figure information.  The figure information includes the position coordinates of plural vertices and connection information between each vertex.  Then, the position coordinates of the cells are converted into memory address information to group the coordinate information of the cells having the same, for example, Y coordinate on the same line (based on coordinates of path intersections (PI)).   
(“The address conversion unit may generate a Y-axis index board that records cell profile information… for each Y coordinate in the process of converting the position coordinates of the generated cells into memory address information.”; Jeong, p. 3, 2nd para)
The address conversion unit (construction module) generates (constructs) a Y-axis index board (vector primitive path intersection data structure).  
Jeong is silent, however, Thong teaches wherein when a new PI is generated, the comparison module compares information of the new PI to information of existing PIs corresponding to an X coordinate or Y coordinate of the new PI, (“For all edges in a simple contour path… each pair of continuous segments shares exactly one vertex… a path is defined here as having one or more edges… where the edges are at least two segments… and three vertices… all segments are starting and ending vertices… Each vertex is defined by the x and y coordinates of the vertex… ”; Thong, [0015], [0024], Fig. 1b)
Each pair of continuous segments along a contour path shares a vertex (intersection).  
(“… a segment table (ST) is constructed by the processor 305… The segment table is a global table that includes all segments and is preferably sorted in two levels.  At the first level, “buckets” are created that contain different y positions of the start/end vertices of each segment of the path and are sorted in ascending order… the buckets can also be sorted in descending order… Within the bucket, the segments are sorted according to their “leftness”… a segment having an x coordinate value smaller than that of another vertex is considered to be leftward of that other vertex… Each bucket contains only segments that have a y-coordinate starting vertex that matches the bucket’s y-coordinate (i.e., starts at the bandline).  The starting vertex of a segment is always the “smaller” vertex…”; Thong, [0030], [0031]) 
A segment table is constructed that includes buckets that contain different Y positions of the start/end vertices of each segment of the path.  
(“In a next step 903 of process 900, segments are selected by processor 305 from the segment table stored in memory 306 in order from the leftmost segment to the rightmost segment of the current bucket… Process 900 continues to step 905 where segments are selected in the order from the leftmost active segment to the rightmost active segment from the active segment table stored in memory 306.  The x coordinate of the segment selected from the active segment table is set as the current point… In the next step, 907, a check is performed by the processor 305 and whether the x coordinate of the segment selected from the segment table in step 903 is less than the current point value determined. ”; Thong, [0037])
Segments are selected from the segment table (each segment includes a start vertex and an end vertex, which are considered to be intersections).  The X coordinate of the segment selected from the segment table is set as the current point.  When a next segment is selected from the segment table (when a new PI is generated), a check is performed by the processor (comparison module) to determine whether the X coordinate of the next segment selected from the segment table is less than the current point value (comparing information of the new PI to information of existing PIs corresponding to an X coordinate or Y coordinate).  
and wherein the storage module stores the information of the new PI at a corresponding position in the PIDS corresponding to the X coordinate or Y coordinate of the new PI based on a result of the comparison. (“If the result of step 907 is true, process 900 proceeds to step 909... If the result of step 909 is false, process 900 proceeds to step 911 where the current segment is inserted into the active segment table stored in memory 306.”; Thong, [0038])
In step 907, if the X coordinate of the segment selected from the segment table is less than the current point value, then the processor (storage module) inserts the current segment into the active table (stores the information of the new PI).  
(“In step 1307, a check is performed by the processor 305 to determine whether the current segment of the segment table ()i.e., ST segment) is a horizontal segment… If the result of step 1307 is false, process 1300 proceeds to step 1311.  In step 131, the current segment is inserted in descending order of leftness of the start segment after all end segments of the current band line in the active segment table… In step 1319, a check is performed by the processor 305 to determine whether the x coordinate on the current bandline for the current segment is equal to the value of the current point… If the result of step 1319 is true, the process 1300 returns to step 1307.”; Thong, [0048], [0049])
A check is performed to determine if the X coordinate of the current segment (new PI) is equal to the value of the current point (existing PI).  If it is, then, the current segment is inserted in descending order of leftness of the start segment after all end segments of the current band line in the active segment table (stores the information of the new PI at the corresponding position in the PIDS corresponding to X coordinate or Y coordinate of the new PI based on a result of the comparison).  Thong can be compared with Jeong such that the comparing of Thong is performed by the method of Jeong.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jeong by adding the feature of when a new PI is generated, the comparison module compares information of the new PI to information of existing PIs corresponding to an X coordinate or Y coordinate of the new PI, and wherein the storage module stores the information of the new PI at a corresponding position in the PIDS corresponding to the X coordinate or Y coordinate of the new PI based on a result of the comparison, in order to allow the interior of each path to be interpreted using the most convenient fill rules for a particular process thereby processing the path with the minimum effort required to obtain a good speed advantage, as taught by Thong. (p. 5, [0016])  
Re:  claims 3 and 7, Jeong teaches 
3. The vector graphics data processing method according to claim 1, wherein:  when the information of the new PI is compared to the information of the existing PIs, the X coordinate of the new PI is compared to X coordinates of the existing PIs, (“In a next step 903 of process 900, segments are selected by processor 305 from the segment table stored in memory 306 in order from the leftmost segment to the rightmost segment of the current bucket… Process 900 continues to step 905 where segments are selected in the order from the leftmost active segment to the rightmost active segment from the active segment table stored in memory 306.  The x coordinate of the segment selected from the active segment table is set as the current point… In the next step, 907, a check is performed by the processor 305 and whether the x coordinate of the segment selected from the segment table in step 903 is less than the current point value determined…”; Thong, [0037])
Segments are selected from the segment table (each segment includes a start vertex and an end vertex).  The X coordinate of the segment selected from the segment table is set as the current point.  When a next segment is selected from the segment table (new PI), a check is performed by the processor (comparison module) to determine whether the X coordinate of the next segment selected from the segment table is less than the current point value (comparing information of the new PI to information of existing PIs corresponding to an X coordinate or Y coordinate).  
Jeong is silent, however, Thong teaches and the new PI is stored at a position in the PIDS corresponding to the Y coordinate of the new PI based on a relationship between the X coordinates of the new PI and the existing PIs; (“In step 1307, a check is performed by the processor 305 to determine whether the current segment of the segment table ()i.e., ST segment) is a horizontal segment… If the result of step 1307 is false, process 1300 proceeds to step 1311.  In step 131, the current segment is inserted in descending order of leftness of the start segment after all end segments of the current band line in the active segment table… In step 1319, a check is performed by the processor 305 to determine whether the x coordinate on the current bandline for the current segment is equal to the value of the current point… If the result of step 1319 is true, the process 1300 returns to step 1307.”; Thong, [0048], [0049])
A check is performed to determine if the X coordinate of the current segment (new PI) is equal to the value of the current point (existing PI).  If it is, then, the current segment is inserted in descending order of leftness of the start segment after all end segments of the current band line in the active segment table (the new PI is stored at a position in the PIDS corresponding to the Y coordinate of the new PI based on a relationship between the X coordinates of the new PI and the existing PIs).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jeong by adding the feature of and the new PI is stored at a position in the PIDS corresponding to the Y coordinate of the new PI based on a relationship between the X coordinates of the new PI and the existing PIs, in order to allow the interior of each path to be interpreted using the most convenient fill rules for a particular process thereby processing the path with the minimum effort required to obtain a good speed advantage, as taught by Thong. (p. 5, [0016])  
or when the information of the new PI is compared to the information of the existing PIs, the Y coordinate of the new PI is compared to Y coordinates of the existing PIs, and the new PI is stored at a position in the PIDS corresponding to the X coordinate of the new PI based on a relationship between the Y coordinates of the new PI and the existing PIs.
This is an OR limitation (i.e., this OR that).  Since the first part of this limitation has been addressed, the second part of this limitation does not have to be addressed.  
Re:  claims 4 and 8, Jeong and Thong teach  
4. The vector graphics data processing method according to claim 3, wherein a relationship between the X coordinates or the Y coordinates of the new PI and the existing PIs is a relationship where the X coordinates or the Y coordinates are sorted from small to large or from large to small. ( “… when graphic information in which connection information (straight line, curve, etc.) between a plurality of reference points constituting vertices and reference points is recorded as vector coordinates is input to the cell information generator, the cell information generator 10 extracts the position coordinate values of the cells constituting the edge of the figure based on the reference point and the connection information therebetween…  the position coordinate values of the extracted cells are input to the address conversion unit 20, and the address conversion unit 20 groups the coordinate information of cells having the same Y coordinate in the same line and stores them in the main line as shown in Fig. 3A.  As a result, since the cells are stored in a sorted order on the Y axis, a separate Y sorting operation is not required as in the related art, thereby reducing processing time.”; Jeong, p. 6, 6th para, Figs. 3A and 6)
Fig. 6 illustrates graphic information showing the connection information between plural vertices (intersections/PIs) that are recorded as vector coordinates and input into the cell information generator.  Fig. 3A illustrates that the position coordinate values of the cells having the same Y coordinate are grouped in the same line and stored.  The cells are stored in a sorted order on the Y axis (the X coordinates or the Y coordinates are sorted from small to large or from large to small).  Jeong teaches the vertices/intersections/PIs being sorted in ascending or descending order.  Jeong is silent, however, Thong teaches new PIs being sorted.  
(“After the split detection process 1000, the active segment table stored in the memory 306 is ready to be inserted with a new segment from the segment table… During insertion, new points may be introduced into the active segment table, and if there are two or more new segments starting from the new point, these new segments are sorted in descending leftness order.”; Thong, [0035])
During insertion, new points/vertices/PIs are introduced into the active segment table and if two or more segments start from the new point, the new segments (which include at least one new point/vertex/PI), these new segments are sorted with the existing segments in descending leftness order, corresponding to the X axis (sorted from small to large).  Thong can be combined with Jeong such that the sorting of Jeong includes the new vertices/PIs of Thong.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jeong by adding the feature of a relationship between the X coordinates or the Y coordinates of the new PI and the existing PIs is a relationship where the X coordinates or the Y coordinates are sorted from small to large or from large to small, in order to allow the interior of each path to be interpreted using the most convenient fill rules for a particular process thereby processing the path with the minimum effort required to obtain a good speed advantage, as taught by Thong. (p. 5, [0016])  
Re:  claim 9, Jeong is silent, however, Thong teaches 
9. A storage medium on which a computer program is stored, wherein when the computer program is executed by a processor, driving the processor to perform a vector graphics data processing method according to claim 1. (“The process described with reference to Figs. 1-45 may be realized as software such as an application program executed in the computer system 300.  In particular, each step of the method is performed by instructions in software executed by a computer… The software may be stored, for example, on a computer readable medium including a storage device… The software is loaded into a computer from a computer readable medium and executed by the computer… The computer module 301 typically includes at least one processor unit 305, a memory unit 306… The application program normally resides in the hard disk drive 310 and is read and controlled when executed by the processor 305… Process 600 is preferably implemented as an application program that resides on hard disk drive 310 and is read and controlled by processor 305.”; Thong, [0020], [0021], [0022], [0029], Fig. 3) 
The program is stored on a computer readable medium, executed by a processor to perform vector graphics data processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jeong by adding the feature of a storage medium on which a computer program is stored, wherein when the computer program is executed by a processor, driving the processor to perform a vector graphics data processing method according to claim 1, in order to allow the interior of each path to be interpreted using the most convenient fill rules for a particular process thereby processing the path with the minimum effort required to obtain a good speed advantage, as taught by Thong. (p. 5, [0016])  
Re:  claim 10, Jeong is silent, however, Thong teaches
10. A vector graphics processing device, comprising a processor and a memory, wherein the memory stores computer programs, and the processor executes a computer program stored in the memory to drive the vector graphics processing device to perform the vector graphics data processing method according to claim 1. (“The process described with reference to Figs. 1-45 may be realized as software such as an application program executed in the computer system 300.  In particular, each step of the method is performed by instructions in software executed by a computer… The software may be stored, for example, on a computer readable medium including a storage device… The software is loaded into a computer from a computer readable medium and executed by the computer… The computer module 301 typically includes at least one processor unit 305, a memory unit 306… The application program normally resides in the hard disk drive 310 and is read and controlled when executed by the processor 305… Process 600 is preferably implemented as an application program that resides on hard disk drive 310 and is read and controlled by processor 305.”; Thong, [0020], [0021], [0022], [0029], Fig. 3) 
Computer system 300 (vector graphics processing device) includes a processor and a memory, where the memory stores programs which are executed by the processor to perform vector graphics data processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jeong by adding the feature of A vector graphics processing device, comprising a processor and a memory, wherein the memory stores computer programs, and the processor executes a computer program stored in the memory to drive the vector graphics processing device to perform the vector graphics data processing method according to claim 1, in order to allow the interior of each path to be interpreted using the most convenient fill rules for a particular process thereby processing the path with the minimum effort required to obtain a good speed advantage, as taught by Thong. (p. 5, [0016])  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Thong as applied to claim 1 above, and further in view of Goel et al. U.S. Pub. No. 2015/0062142.  
Re:  claims 2 and 6, Jeong is silent, however, Goel teaches
2. The vector graphics data processing method according to claim 1, wherein the information of the new PI comprises the X coordinate, the Y coordinate, an effective sub-PIxel number, and direction of the new PI. (“In examples where path data 36 is stored as vertices… the vertices may include one or more attributes that geometrically define a path segment to be rendered.  For example, for a line, the vertices in the patch control list may include data indicative of coordinates for the endpoints of the line (e.g., (x0, y0) and (x1, y1))… The tangent coordinates for an output vertex may be indicative of a direction of a tangent line of the path segment that intersects the path segment at the output vertex… rasterizer 56 may receive three vertices that correspond to a triangle primitive, and convert the three vertices into a plurality of pixels that correspond to the screen pixel locations that are covered by the triangle primitive.”; Goel, [0083], [0159], [0166])
Vertex (PI information) information includes coordinates (x coordinate, y coordinate) for endpoint vertices of a path segment.  Tangent coordinates are generated for an output vertex that indicate the direction of a tangent line of the path segment that includes the vertex.  And, the rasterizer converts vertices to pixels (which include sub-pixels) that correspond to screen pixel locations covered by a triangle primitive.  Goel can be combined with Jeong and Thong such that the vertex information of Goel is included in the new vertex information of Thong.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jeong by adding the feature of the information of the new PI comprises the X coordinate, the Y coordinate, an effective sub-PIxel number, and direction of the new PI, in order to, geometrically define a path segment to be rendered, as taught by Goel. ([0083])  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612